Citation Nr: 1142356	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected low back strain.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected low back disability based on right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected low back disability based on left lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1987 to December 1992 and had 4 months and 1 day of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO that granted service connection for low back strain.

In June 2009 and February 2011, the Board remanded this matter for additional development.

In a March 2010, the RO was noted to have assigned a total rating based on individual unemployability by reason of service-connected disability, effective on March 2, 2009.  

In the August 2011 rating decision, the RO granted service connection and assigned separate ratings of 10 percent for radiculopathy of each lower extremity associated with the service-connected the low back disability, effective on March 3, 2008.

Since the Veteran has not expressed satisfaction with the additional ratings for the low back disability, and the ratings are less than the maximum under the applicable criteria, these matters as idenitified remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 



FINDINGS OF FACT

1.  For the period of the appeal, the service-connected low back strain is not shown to have been productive of a disability picture manifested by flexion of the thoracolumbar spine restricted to 30 degrees or less, by symptomatology consistent with incapacitating episodes due to intervertebral disc syndrome or by unfavorable ankylosis. 

2.  The service-connected radiculopathy is not shown to have been productive of a disability picture manifested by more than mild incomplete paralysis of the involved nerve of either lower extremity for the period of the appeal.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 20 percent for the service-connected low back strain have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a including Codes 5236, 5242, 5243 (2011). 

2.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected right lower extremity radiculopathy due to the service-connected low back disability are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.7 4.71a including Code 8520 (2011).

3.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected left lower extremity radiculopathy due to the service-connected low back disability are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.7 4.71a including Code 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1)  (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

As the November 2005 rating decision on appeal granted service connection for low back strain, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in July 2007.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with the Veteran's claims file and VA has obtained all pertinent/identified records that could be obtained.  The development requested by the Board, which includes a VA examination was accomplished and the examination is deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met. 



Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment. 

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. 

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

As this appeal is from the initial rating assigned following the grant of service connection, "staged" ratings are for consideration and have been assigned as indicated. 

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees. Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242 (2011). 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve. 

When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.   38 C.F.R. § 4.71a.

In June 2004, the Veteran reported that her back "locked up" and that she had muscle spasm and difficulty walking.

A July 2004 treatment record noted the Veteran's complaints of low back pain and bilateral leg pain, with numbness and tingling into the left lower extremity.  She denied having any bladder or bowel symptoms.  An MRI revealed mild findings even though she reported having significant radicular symptoms.

In August 2004, the Veteran reported having fairly constant low back pain with a recent exacerbation.  The pain radiated into her left leg with a tingling sensation in whole leg.  She denied having any bladder dysfunction and noted having some improvement with recent physical therapy.  Neurologically, there was no weakness, and the deep tendon reflexes were active.  There was decreased touch sensation in the left lower extremity, but there was no clinical evidence of radiculopathy.

At August and September 2004 VA neurological and spine examinations, the Veteran complained of having constant low back pain with associated spasm that was worse with prolonged sitting, standing and weight bearing activities.  There was constant radiation into the legs, and flare ups caused 50 percent limitation of daily activities and required frequent rest from work due to pain.  The radiating pain was 9/10 at its peak and lessened to 7/10 after taking medication.   

On the neurological examination, the Veteran's forward flexion of the lumbar spine was to 45 degrees, and there were complaints of pain on lateral flexion to 20 degrees and extension to 25 degrees.  Paraspinal muscle spasm was present.  She could heel and toe walk with difficulty; her gait was slow, and sensation was intact.  The radiculopathy was greater on the right than the left.

On orthopedic examination, forward flexion of the lumbar spine was to 30 degrees; extension was to 10 degrees, and side bending was to 10 degrees with pain.  In the examiner's opinion, the Veteran appeared to be able to go further with the ranges of motion, but was unwilling to do so.  Strength was -5/5 with giveaway weakness, and sensation was intact in the lower extremities.  There was no evidence of fatigue or lack or endurance after repetitive use.

In June 2005, the Veteran reported having terrible problems with her back.  She complained of pain in her back and both legs.  Also, the numbness and tingling in both legs were becoming more frequent.  On examination, there was diffuse numbness in the left thigh, and it was recommended that she stay out of work, which she refused.

The July 2007 X-ray studies of the lumbar spine revealed a transitional, partially sacralized L5 vertebral body and a normal lumbar spine.  

In September 2007, the Veteran complained of having low back pain and spasm.  She reported being prescribed a back brace.  

A March 2008 mental health record notes that the Veteran reported having a recent exacerbation of a back injury at work.  

A March 2008 MRI of the lumbar spine revealed moderately progressive degenerative disease at L4-L5 with narrowing of the intervertebral disc space and a moderate left greater than right disc herniation that caused moderate left greater than right foraminal stenosis.  

In January 2009, the Veteran reported that the low back pain was not adequately controlled with physical therapy and medication.  She had low back pain that constantly radiated into her lower extremities with numbness and tingling in the legs.  Standing made the pain worse, and as a result, she had been taking a lot of time off from work.

A January 2009 letter from the Department of Corrections indicated that the Veteran filed for disability retirement and that she could no longer perform her duties.  

A February 2009 record indicated the Veteran had moderate to maximum restriction in lumbar flexion, minimal to moderate restriction in extension, and moderate restriction in bilateral lateral flexion and rotation.

At a September 2009 examination, the Veteran reported having low back pain that radiated into the lower extremities and caused numbness and a tingling sensation in both feet.  Her pain worsened with bending or standing more than 5 minutes.  She walked with the assistance of a cane.    

At October and November 2009 VA examinations, the Veteran did not report any new complaints.  She denied having incapacitating episodes, flare-ups and problems with repetitive use.  There was no interference with her job, but there was interference with daily activities in that it limited her sitting, standing and walking for extended periods of time.  No weakness was reported.  Her gait and posture were normal during the October examination, but her gait was slow and antalgic with the use of a cane was noted in November.  

There was no evidence of spasm or deformity, and there was decreased motion in all planes due to her refusal to demonstrate a range of motion.  The range of motion deficits were subjective with forward flexion to 45 degrees, extension to 10 degrees, bilateral side bending to 15 degrees, right rotation to 10 degrees, and left rotation to 15 degrees.  She complained of pain in all ranges of motion, and after repetitive use, there was no additional limitation of joint function due to pain, fatigue or lack of endurance.  

In July 2010, a questionnaire was completed by a healthcare professional that showed the Veteran had spasm and tenderness in her low back.  Her motion was limited by 50 percent in extension, bilateral rotation, and bilateral lateral bending.  Flexion was limited from 30 to 40 percent.  The Veteran could sit or stand for 15 and 10 minutes at a time, respectively.  

In October 2010, the Veteran complained of having low back pain, and X-ray studies showed degenerative changes at L4-L5 without any significant progression since the previous examination.  

A December 2010 MRI of the lumbar spine revealed no acute compression fractures or malalignment.  There was moderate degenerative spondylosis at level L4-L5 with mild bilateral lateral recess and moderate bilateral foraminal stenosis.  

At a March 2011 VA examination, the Veteran complained of having constant low back pain that was worse on the right and averaged 7/10 in intensity.  She also experienced occasional radiating pain in the lower extremities all the way to her toes.  She complained of weakness in the lower extremities and denied having bowel or bladder incontinence.  

It was noted that the Veteran had medically retired from her job as a correctional officer in 2008 due to multiple medical problems.  She was independent in all activities of daily living most of the time, but had difficulty with shopping, cleaning her house and putting on shoes due to problems with bending at times.  She used both a cane and back brace and reported increased pain following repetitive use and during flare-ups.  She had not had any incapacitating episodes during the past 12-month period.  

On examination, the Veteran demonstrated slightly increased lumbar lordosis and tenderness to palpation over the lower portion of the lumbar paraspinals.  Flexion was from 0 to 75 degrees with pain at the end of the range; extension was from 0 to 15 degrees with mild pain at the end of the range; and side bilateral bending was from 0 to 30 degrees with pain and discomfort at the end of the range.  Left rotation was to 35 degrees without pain and 30 degrees to the right with end range pain.  

With three repetitive motions, her pain increased slightly, but the range of motion remained unchanged.  There was evidence of fatigue, weakness and a lack of endurance.  The straight leg raise test could not be performed due to the severity of the low back pain.  

Neurologically, the motor muscle strength was 5-/5 in the lower extremities, and sensation was mildly impaired to light touch on the lateral aspect of the right thigh.  Deep tendon reflexes were 1+ at the knees and absent in the ankles.  Her gait was mildly antalgic with deviation to the right side with assistance of a cane.  The low back disorder did not require any periods of doctor prescribed bed rest.  

The degenerative disc disease was noted to produce mild radiculopathy and, based on the record, it would not prevent sedentary employment with limitations in lifting no more than 25 pounds, standing no longer than 15 minutes, and sitting no longer than 30 minutes.

Based on this record, the Board finds that, for the period of the appeal, the service-connected low back strain is not shown to have productive of a disability picture that warrants the assignment of a rating higher than 20 percent rating.   

Although the Veteran was not always perceived to fully perform during range of motion testing, her range of flexion was not limited to less than 30 degrees on a sustained basis.  
  
The Board also takes into consideration evidence of weakness, muscle spasms, complaints of pain, physical therapy without improvement, and use of both a cane and back brace in assessing the extent of functional impairment shown.  

Dignificant in considering the overall disability picture are reports from different health care providers that reflect significant limitation in sitting and standing due to the service-connected low back disability.  Sitting was limited anywhere from 15 to 30 minutes at a time and standing was limited to 10 to 15 minutes at a time.  She also reported missing more days of work due to her back disability and on another occasion a physician recommended she take time off from work due to her back. 

Although the recent March 2011 examination shows significant improved in limitation of motion with forward flexion to 75 degrees, the examiner also noted that the Veteran's back demonstrated fatigue, weakness, and lack of endurance and she was unable to perform the straight leg raise test due to severe back pain.

In sum, an initial 40 percent rating for the lumbar spine disability is warranted based on the manifestations discussed above as they demonstrate more significant functional impairment in the Veteran's lumbar spine than what is contemplated in a 20 percent rating. 

A rating in excess of 40 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with incapacitating episodes of intervertebral disc syndrome as defined by the statue or unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.

Turning to the neurological manifestations of the service-connected low back disability, the RO only assigned compensable ratings of 10 percent for each lower extremity effective March 3, 2008.  

The Board notes that at various times throughout the appeal the Veteran has complained of symptoms of radiating pain, numbness, and tingling through the left and right lower extremities.  Although no clinical evidence of radiculopathy was found on some occasions, other healthcare professionals continued to consider the presence of radiculopathy with findings of decreased sensation.  Furthermore, 38 C.F.R. § 4.124a does not preclude assigning a disability rating when the involvement is wholely sensory.  Instead, the rating may be at most moderate in those instances.  Id.

Given that a VA physician associated the radiculopathy with the low back disability as early as August 2005, the Board finds that the 10 percent rating for mild incomplete paralysis under 38 C.F.R. § 4.124a, Code 8520 is warranted effective July 27, 2004.

A higher rating of 20 percent is not warranted since there is no evidence of moderate incomplete paralysis.

The symptoms, which have been fairly consistent and characterized by pain and some numbness, tingling, and decreased sensation in parts of the lower extremities, were not constant and did not appear to have any significant impact on her functional ability.  Furthermore, the VA examiner in 2011 reviewed the claims file and examined the Veteran determined that the radiculopathy was only mild.

For these reasons, a rating of 10 percent, but no higher, is warranted for the entire period of the appeal.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

There is nothing in the record to distinguish this case as being exceptional or unusual in comparison to other case involving schedular ratings for low back disabilities.  The pain, limitation of motion, radiculopathy and the impact demonstrated are not outside the scope of criteria for her service-connected disabilities.

The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Here, there is nothing in the symptoms or level of impairment of the disability that is not adequately addressed through the separate ratings for orthopedic and neurological manifestations of the disability.

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial 40 percent rating for the service-connected low back strain is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial rating in excess of 10 percent for the service-connected right lower extremity radiculopathy associated with the low back strain is denied.

An initial rating in excess of 10 percent for the service-connected left lower extremity radiculopathy associated with the low back strain is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


